           Case 1:19-vv-00977-UNJ Document 25 Filed 03/08/21 Page 1 of 3
                                                               REISSUED FOR PUBLICATION
                                                                               MAR 8 2021
                                                                                OSM
                                                                    U.S. COURT OF FEDERAL CLAIMS

          In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-977V

    ************************* *
                                *
    AMY PHILLIPS-BELL,          *
                                *                         Special Master Katherine E. Oler
                                *
                    Petitioner, *
                                *                         Filed: December 2, 2020
    v.                          *
                                *
                                *
    SECRETARY OF HEALTH AND     *                         Involuntary Dismissal; Failure to
    HUMAN SERVICES,             *                         Prosecute; Rule 21(b).
                                *
                                *
                    Respondent. *
                                *
    ************************* *

Amy Phillips-Bell, pro se, St. Louis, MO, for Petitioner.
Ida Nassar, U.S. Department of Justice, Washington, DC, for Respondent.

             DECISION DISMISSING CASE FOR FAILURE TO PROSECUTE1

     I.     Procedural History

        On July 8, 2019, Amy Phillips-Bell (“Petitioner”) filed a petition for compensation in the
National Vaccine Injury Compensation Program (the “Vaccine Program”)2 alleging that the
influenza vaccine she received on August 1, 2016 caused her to develop transverse myelitis. Pet.
at 1, ECF No. 1. On July 9, 2019, an initial order was issued in this case. ECF No. 6. I instructed
Petitioner to re-file her motion to proceed in forma pauperis and to file all relevant medical records

1
  Although this Decision has been formally designated “not to be published,” it will nevertheless be posted
on the Court of Federal Claims’ website in accordance with the E-Government Act of 2002, 44 U.S.C. §
3501 (2012). This means the ruling will be available to anyone with access to the internet. As provided
by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the decision’s inclusion of certain
kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen days
within which to request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes medical files or
similar files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine
Rule 18(b). Otherwise, the Decision in its present form will be available. Id.
2
  The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L.
No. 99-660, 100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine
Act” or “the Act”). Individual section references hereafter will be to § 300aa of the Act (but will omit that
statutory prefix).
           Case 1:19-vv-00977-UNJ Document 25 Filed 03/08/21 Page 2 of 3




and documents related to her claim, along with a status report addressing her efforts to secure
counsel. Id. Petitioner subsequently re-filed her motion to proceed in forma pauperis on August
8, 2019. ECF No. 8.

       I held a status conference in this case on October 15, 2019. ECF No. 14. After the status
conference, I ordered Petitioner to file her outstanding medical records and a statement of
completion by March 2, 2020. I granted her motion to proceed in forma pauperis. See Order dated
October 16, 2019.

       On March 5, 2020, my law clerk contacted Petitioner via email to inform her that her
medical records were overdue and needed to be filed. See Informal Remark of April 1, 2020. On
April 1, 2020, I ordered Petitioner to file her outstanding medical records, or otherwise contact
chambers to schedule a status conference by April 30, 2020. See Scheduling Order dated April 1,
2020; ECF No. 20. Petitioner did not comply with this order.

        On May 21, 2020, Petitioner contacted chambers to notify the Court that she wished to
“withdraw” her Petition. See Informal Remark of June 2, 2020, see also ECF No. 21. This email,
the full text of which is contained within my June 24, 2020 scheduling order, did not properly
effectuate dismissal of the Petition.

         Accordingly, on June 24, 2020, I ordered Petitioner to file a motion to dismiss, or a status
report indicating how she would like to proceed by August 24, 2020. See Scheduling Order dated
June 24, 2020; ECF No. 21. This order included examples of a notice of voluntary dismissal, as
well as a motion for a dismissal decision. See Id., Attachments A, B. Petitioner did not respond
to this order.

        On October 2, 2020, the June 24, 2020 Order was re-mailed to Petitioner. On the same
day, I issued an order instructing Petitioner to either file her motion to dismiss, or a status report
indicating how she would like to proceed by November 2, 2020. See Scheduling Order dated
October 2, 2020; ECF No. 22. I informed Petitioner that a failure to do so would be interpreted as
a failure to prosecute and her case would be dismissed.

   II.      Conclusion

        Vaccine Rule 21(b)(1) provides that a “special master or the court may dismiss a petition
or any claim therein for failure of the petitioner to prosecute or comply with these rules or any
order of the special master or the court.” Since May 21, 2020, Petitioner has not communicated
with Respondent or my chambers regarding this petition. Petitioner was given ample opportunity
to do so. Further, I have repeatedly ordered Petitioner to file her motion to dismiss, or a status
report indicating how she would like to proceed. Her failure to comply with my orders along with
her communication with my chambers that she would like to withdraw her petition indicate that
she is not interested in prosecuting her claim.

         As such, IT IS ORDERED THAT,

         The petition is hereby DISMISSED for failure of the petitioner to prosecute.

                                                  2
          Case 1:19-vv-00977-UNJ Document 25 Filed 03/08/21 Page 3 of 3




       A copy of this Decision shall be sent to Petitioner by regular first-class mail at the following
address:

       Amy Phillips-Bell
       2816 Wyoming Street
       St. Louis, MO, 63118

       Any questions regarding this Decision may be directed to my law clerk, Neil Bhargava, by
telephone at 202-357-6351, or by email at neil_bhargava@cfc.uscourts.gov.

       IT IS SO ORDERED.




                                                               __________________
                                                               Katherine E. Oler
                                                               Special Master




                                                  3
